NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

OLEGARIO ISRAEL SIMON MEJIA,                     No. 10-73168

               Petitioner,                       Agency No. A089-559-576

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Olegario Israel Simon Mejia, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the BIA’s factual findings, Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006), and we deny in part and dismiss in part the petition

for review.

      Simon Mejia contends he was attacked because of his family’s activities and

mixed ethnicity. Substantial evidence supports the BIA’s determination that

Simon Mejia failed to show his attackers were or would be motivated by a

protected ground. See Bolshakov v. INS, 133 F.3d 1279, 1280-81 (9th Cir. 1998)

(criminal acts bore no nexus to a protected ground); see also Parussimova v.

Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act “requires that a

protected ground represent ‘one central reason’ for an asylum applicant’s

persecution”). We reject Simon Mejia’s contentions that the BIA used an incorrect

legal standard, did not fully consider the evidence, and erroneously relied on the

IJ’s findings. Accordingly, Simon Mejia’s asylum and withholding of removal

claims fail. See Dinu v. Ashcroft, 372 F.3d 1041, 1045 (9th Cir. 2004).

      Simon Mejia did not meaningfully challenge the BIA’s denial of his CAT

claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues

not supported by argument are deemed waived).




                                          2                                    10-73168
      Finally, we lack jurisdiction to review Simon Mejia’s contentions related to

voluntary departure and the sufficiency of the transcript because he failed to raise

these issues before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    10-73168